        Case 5:20-cv-00008-OLG Document 17 Filed 03/27/20 Page 1 of 16



                            IN THE UNITED STATES DISTRIC COURT
                                WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

TEXAS DEMOCRATIC PARTY; DSCC;
and DCCC,

              Plaintiffs,

       v.                                    CIVIL ACTION NO. 5:20-cv-00008-OLG

RUTH R. HUGHS, in her official capacity as
the Texas Secretary of State,

              Defendant.


                      THE TEXAS SECRETARY OF STATE’S
                 REPLY IN SUPPORT OF HER MOTION TO DISMISS
               Case 5:20-cv-00008-OLG Document 17 Filed 03/27/20 Page 2 of 16



                                                                TABLE OF CONTENTS

Table of Contents .............................................................................................................................................. ii
Argument ............................................................................................................................................................ 3
            I.         The Secretary of State is Not a Proper Defendant .............................................................. 3
                         A. Sovereign Immunity Bars This Suit ............................................................................... 3
                         B. Plaintiffs Lack Standing to Sue the Secretary ............................................................... 5
            II.        Plaintiffs Lack Standing to Challenge Section 13.002 ......................................................... 6
            III.       Plaintiffs’ Statutory Claim Fails............................................................................................... 9
            IV.        Section 13.002 Is Constitutional ...........................................................................................14
Conclusion ........................................................................................................................................................15
Certificate of Service........................................................................................................................................16




                                                                                  ii
         Case 5:20-cv-00008-OLG Document 17 Filed 03/27/20 Page 3 of 16



                                              ARGUMENT

I.      The Secretary of State is Not a Proper Defendant

        A.      Sovereign Immunity Bars This Suit

        Sovereign immunity bars this suit because the Secretary does not enforce Section 13.002. City

of Austin v. Paxton, applied sovereign immunity because, although the defendant could enforce the

challenged statute, 943 F.3d 993, 998 (5th Cir. 2019), he was not “likely to do” so, id. at 1002. Here,

the Secretary is not only unlikely but also unable to enforce Section 13.002. See ECF 13 at 1–6.

        Plaintiffs insist the Secretary creates and interprets rules that bind local officials. See ECF 14

at 5, 7. That is legally untrue. See ECF 13 at 1–6. This is not a case in which the Secretary has issued a

binding regulation that local officials enforce. The Secretary does not have any rulemaking authority

relevant to this case, and Plaintiffs do not argue otherwise. Cf. Tex. Elec. Code § 62.0115 (requiring

the Secretary to “adopt rules providing for publicizing voters’ rights”). Nor is it a case in which the

Secretary binds local officials to adopt her interpretation of state law.

        But even if Plaintiffs were correct, it would be irrelevant. First, the creation of a rule is not a

connection to enforcement for purposes of Ex parte Young. After all, the Legislature is responsible for

the creation of statutes, but plaintiffs challenging the constitutionality of statutes do not sue the

Legislature. See Ex parte Young, 209 U.S. 123, 159 (1908); Hall v. Louisiana, 974 F. Supp. 2d 944, 949,

954 (M.D. La. 2013) (holding a plaintiff could not challenge a statute “enacted by the Louisiana State

Legislature” by suing the Legislature because the Legislature did not have a sufficient “connection

with the enforcement of the act”). The same principle applies here.

        Second, the authority to issue binding interpretations does not strip a government official of

sovereign immunity. Consider, for example, the Office of Legal Counsel (“OLC”) in the federal

Department of Justice. That office “provid[es] binding interpretive guidance for executive agencies.”

Casa De Maryland v. U.S. Dep’t of Homeland Sec., 924 F.3d 684, 692 n.1 (4th Cir. 2019) (quotation


                                                    3
          Case 5:20-cv-00008-OLG Document 17 Filed 03/27/20 Page 4 of 16



omitted). But no one contends a plaintiff could use Ex parte Young to sue OLC (or its head) over

OLC’s interpretation of the law. “[F]or this Court to allow [a state official] to remain as a party merely

to force him to interpret (as opposed to enforce) a statute consistent with the orders of this Court,

would completely contravene the Eleventh Amendment and the Supreme Court’s dictations in Ex

parte Young . . . .” McBurney v. Mims, No. 3:09-cv-44, 2009 WL 1209037, at *4 (E.D. Va. May 1, 2009),

aff’d in relevant part, McBurney v. Cuccinelli, 616 F.3d 393, 399–402 (4th Cir. 2010).

        Plaintiffs also cite OCA-Greater Houston v. Texas, 867 F.3d 604 (5th Cir. 2017), see ECF 14 at 6,

but that case did not consider Ex parte Young. See ECF 13 at 6 n.2. It held that the statute at issue there

abrogated sovereign immunity, which made Ex parte Young irrelevant. See id. But Plaintiffs do not argue

sovereign immunity is generally abrogated here.

        Finally, Plaintiffs insist that the Secretary misunderstands her state-law authority. But Plaintiffs

ignore Bullock v. Calvert, 480 S.W.2d 367 (Tex. 1972), in which the Texas Supreme Court rejected a

broad interpretation of “chief election officer.” The Secretary of State, “[a]cting as the ‘chief election

officer’ of the state,” had “determined that uniformity [could not] be obtained in the holding and

conducting of 1972 primary elections without the expenditure of state funds.” Id. at 369. The Secretary

argued he must have “implied” power to do what was necessary to ensure “statutory directives are to

be executed with uniformity throughout the state.” Id. at 372. But the Texas Supreme Court rejected

that argument. In an opinion by then-Justice Reavley (a former Secretary of State and current Circuit

Judge), the court refused to “read into [Texas law] a delegation of authority to care for any breakdown

in the election process.” Id.; see also In re Stalder, 540 S.W.3d 215, 218 n.9 (Tex. App.—Hous. [1st Dist.]

2018) (expressing doubt that a “party chair lacked the authority to then form and act upon her own

ultimate legal judgment” despite “having received the Secretary of State’s assistance and advice in

response to an inquiry”); Ballas v. Symm, 351 F. Supp. 876, 888 (S.D. Tex. 1972), aff’d, 494 F.2d 1167

(5th Cir. 1974) (“Plaintiff admits that the Secretary’s opinions are unenforceable at law and are not


                                                      4
         Case 5:20-cv-00008-OLG Document 17 Filed 03/27/20 Page 5 of 16



binding.”). The same principle applies here. Being “chief election officer” does not mean the Secretary

can control every aspect of election law in Texas.1

        B.      Plaintiffs Lack Standing to Sue the Secretary

        Plaintiffs cannot sue the Secretary without identifying what she does to cause their asserted

injuries and what she could do differently to redress them. See ECF 13 at 3–8. This Court previously

dismissed election-law claims against the Secretary “for lack of Article III standing” when plaintiffs

failed to “show how the Secretary played a causal role in their injury and how she can redress their

alleged injury.” LULAC v. Edwards Aquifer Auth., No. 5:12-cv-620-OLG, 2014 WL 12495605, at *6

(W.D. Tex. Mar. 31, 2014) (citing Okpalobi v. Foster, 244 F.3d 405, 425–26 (5th Cir. 2001) (en banc)).

That the Secretary is the “chief election officer” is not sufficient. Id. at *4–5. When another official

takes the relevant actions affecting the plaintiffs, the plaintiffs’ “disagree[ment] with the Secretary’s

description of the statutory provision” at issue does not confer standing to sue the Secretary. Id. at *5.

        Plaintiffs’ claims fail for the same reasons. First, Plaintiffs emphasize “the Secretary’s [supposed]

guidance to election officials.” ECF 14 at 4 (emphasis in original). That is irrelevant. See LULAC, 2014 WL

12495605, at *5. No one suggests the Secretary’s guidance binds local officials. In fact, Plaintiffs allege

the opposite. See ECF 13 at 3 (citing ECF 12 ¶ 19). In Texas, local officials necessarily reach their own

conclusions about the meaning of the Election Code. Regardless, even binding guidance would not

make the Secretary a proper defendant for the reasons explained above.


1
  Plaintiffs do not refute the cases explaining that sovereign immunity bars suits in which “the
requested relief would require [a court] to go well beyond ordering the Secretary to cease doing
something” and instead “require [a court] to order the Secretary to take various forms of affirmative
action.” Painter v. Shalala, 97 F.3d 1351, 1359 (10th Cir. 1996); see also ECF 13 at 4. Instead, they
mischaracterize four cases as approving “mandatory injunctions” under Ex parte Young. ECF 14 at 8.
In fact, those cases considered prohibitory injunctions. See Verizon Md., Inc. v. Pub. Serv. Comm’n of Md.,
535 U.S. 635, 645 (2002) (“restrained from enforcing an order”); Air Evac EMS, Inc. v. Tex., Dep’t of
Ins., Div. of Workers’ Comp., 851 F.3d 507, 512 (5th Cir. 2017) (“injunctive relief against enforcement”);
Green Valley Special Util. Dist. v. Walker, 324 F.R.D. 176, 180 (W.D. Tex. 2018) (“enjoin the PUC
Officials from decertifying land”); Hall v. Louisiana, 983 F. Supp. 2d 820, 826 (M.D. La. 2013)
(“forbidding Defendants from enforcing”).
                                                      5
         Case 5:20-cv-00008-OLG Document 17 Filed 03/27/20 Page 6 of 16



        Second, Plaintiffs cite OCA-Greater Houston, see ECF 14 at 4, but that case does not apply when

a rule is enforceable through a private cause of action. See ECF 13 at 6 n.2. Tellingly, Plaintiffs

completely ignore this distinction in their response. In cases involving private rights of action, the

Fifth Circuit has been careful to avoid confusing “the coercive impact of the statute itself and the

ability—or the absence of ability—of [state officials] to cause or redress the impact of the statute on

the plaintiffs.” Okpalobi, 244 F.3d at 427.

        The Secretary’s “chief election officer” title is no more relevant here than it was above. ECF

14 at 4. In City of Austin, for example, the district court relied on the Attorney General’s status as “the

chief law enforcement officer of the state.” 325 F. Supp. 3d 749, 755 (W.D. Tex. 2018). But the Fifth

Circuit reversed. Giving the title no weight, the court instead analyzed the likelihood of enforcement.

See 943 F.3d at 1003 (finding “it’s unlikely the City had standing” because there was no “significant

possibility” of future enforcement). And in Okpalobi v. Foster, the panel relied on the Governor’s role

as “chief executive officer,” 190 F.3d 337, 346 (5th Cir. 1999), but the en banc court gave that title no

weight when it reached the opposite result. 244 F.3d 405, 426–27 (5th Cir. 2001) (en banc).

        Third, Plaintiffs point to Section 31.005, but it does not apply here. The Secretary has not

“determine[d] that” anyone is “imped[ing] the free exercise of a citizen’s voting rights.” Tex. Elec.

Code § 31.005(b). Plaintiffs do not allege the Secretary should have previously invoked Section 31.005.

Regardless, this Court has held that “the Secretary’s inaction under Section 31.005 of the Texas

Election Code,” even when properly alleged, “is not enough to confer Article III standing.” LULAC,

2014 WL 12495605, at *5–6.

II.     Plaintiffs Lack Standing to Challenge Section 13.002

        Plaintiffs do not have associational standing because they have not identified members with

standing. See ECF 13 at 6–7. Plaintiffs claim they need not allege “a formal membership structure.”

ECF 14 at 12. But as Plaintiffs’ own citations make clear, they must allege that those individuals they


                                                    6
          Case 5:20-cv-00008-OLG Document 17 Filed 03/27/20 Page 7 of 16



purport to represent “possess all of the indicia of membership.” Hunt v. Wash. State Apple Advert.

Comm’n, 432 U.S. 333, 344 (1977). From Plaintiffs’ allegations, one cannot determine “who elected the

governing body of the organization and who financed its activities.” Friends of the Earth, Inc. v. Chevron

Chem. Co., 129 F.3d 826, 829 (5th Cir. 1997). Thus, Plaintiffs have not established indicia of

membership.

        Plaintiffs also disclaim any obligation to identify specific members at the pleading stage. ECF

14 at 11. The Secretary identified binding precedent requiring such identification, see ECF 13 at 6, but

Plaintiffs purport to distinguish that precedent as limited to the summary judgment stage, see ECF 14

at 12 n.1. The Supreme Court recently rejected that distinction: “[T]o determine what the plaintiff

must plausibly allege at the outset of a lawsuit, we usually ask what the plaintiff must prove in the trial

at its end.” Comcast Corp. v. Nat’l Ass’n of African American-Owned Media, No. 18-1171, 2020 WL 1325816,

at *3 (U.S. Mar. 23, 2020). That is because “the essential elements of a claim remain constant through

the life of a lawsuit. What a plaintiff must do to satisfy those elements may increase as a case progresses

from complaint to trial, but the legal elements themselves do not change.” Id.

         Plaintiffs rely on an unpublished opinion stating the court was “aware of no precedent holding

that an association must set forth the name of a particular member in its complaint.” Hancock Cty. Bd.

of Sup'rs v. Ruhr, 487 F. App’x 189, 198 (5th Cir. 2012). But Hancock’s distinction between “the pleading

stage” and “the summary judgment stage” is untenable after Comcast. Id. at 198 & n.5. Moreover, since

Hancock was decided, the First Circuit, in an opinion by Justice Souter, has dismissed for lack of

standing where “the complaint did not identify any member of the group.” Draper v. Healey, 827 F.3d

1, 3 (1st Cir. 2016) (Souter, J.) (citing Summers v. Earth Island Inst., 555 U.S. 488, 498 (2009)). And the

Seventh Circuit agrees: A complaint that “does not identify any” injured members “does not satisfy

the first requirement of Hunt, and therefore has not established associational standing.” Disability Rights

Wis., Inc. v. Walworth Cty. Bd. of Supervisors, 522 F.3d 796, 804 (7th Cir. 2008). That parties failed to call


                                                      7
         Case 5:20-cv-00008-OLG Document 17 Filed 03/27/20 Page 8 of 16



this authority to the attention of the Hancock court does not suggest that the Fifth Circuit would today

create a circuit split on the issue. See Gahagan v. USCIS, 911 F.3d 298, 304 (5th Cir. 2018).

        Plaintiffs also lack organizational standing. See ECF 13 at 7–11. Plaintiffs have a “mission of

electing Democrats,” ECF 14 at 8, and they argue Section 13.002 “limits the effectiveness of [their]

efforts” to elect Democrats, id. at 9. As an initial matter, Plaintiffs’ allegations do not support their

argument. They have not plausibly alleged that Section 13.002 disadvantages Democratic candidates

or voters relative to other candidates or voters. See ECF 13 at 9. They seem to focus on an “app,” but

it was developed by a non-partisan entity. See, e.g., ECF 12 at 1 n.1 (“Vote.org”).

        Moreover, Plaintiffs’ focus on the difficulty of accomplishing their mission (i.e., electing

Democrats), rather than their activities (e.g., communicating with voters), is misplaced. “Frustration of

an organization’s objectives is the type of abstract concern that does not impart standing.” Ctr. for Law

& Educ. v. Dep’t of Educ., 396 F.3d 1152, 1161–62 (D.C. Cir. 2005) (quotation omitted).

        Plaintiffs’ theory would open the floodgates to interest-group litigation devoid of actual

injuries in fact. For example, if the Texas Legislature cut property taxes in a way that increased the

incumbents’ popularity, it might “limit the effectiveness” of Plaintiffs’ efforts to defeat those

incumbents. ECF 14 at 9. But making it more difficult, as a practical matter, for Plaintiffs’ preferred

candidates to win elections does not confer Article III standing. When a “preferred candidate . . . has

less chance of being elected,” the “harm” is not “a restriction on voters’ rights and by itself is not a

legally cognizable injury sufficient for standing.” Becker v. FEC, 230 F.3d 381, 390 (1st Cir. 2000); see

also Gill v. Whitford, 138 S. Ct. 1916, 1933 (2018) (“[T]his Court is not responsible for vindicating

generalized partisan preferences.”); Gottlieb v. FEC, 143 F.3d 618, 622 (D.C. Cir. 1998).

        Finally, Plaintiffs do not have statutory (or prudential) standing because they rely on the rights

of third parties. See ECF 13 at 11–12. Plaintiffs do not deny that they rely on the voting rights of third

parties. Instead, they argue that the limits on third-party standing do not apply when a plaintiff has


                                                    8
         Case 5:20-cv-00008-OLG Document 17 Filed 03/27/20 Page 9 of 16



associational standing. See ECF 14 at 13. First, Plaintiffs do not have associational standing for the

reasons explained above. Notably, Plaintiffs do not deny that they cannot rely on the rights of third

parties to the extent they assert organizational rather than associational standing. Second, although the

Fifth Circuit has entertained associational standing claims under Section 1983, the Secretary preserves

the argument that an associational plaintiff “does not have standing to assert the rights of its members”

because “the rights [Section 1983] secures [are] personal to those purportedly injured.” League of Women

Voters of Nassau Cty. v. Nassau Cty. Bd. of Sup’rs, 737 F.2d 155, 160 (2d Cir. 1984).

III.    Plaintiffs’ Statutory Claim Fails

        The Civil Rights Act does not provide a private cause of action for enforcement of Section

1971. See ECF 13 at 12 (collecting cases). Plaintiffs’ response rests on irrelevant, overturned precedent.

        Plaintiffs claim the Fifth Circuit “recognized [the] private right of action” on which they rely

many decades ago. ECF 14 at 14. That is not true. First, none of those cases considered the statutory

provision on which Plaintiffs rely: Section 1971(a)(2)(B). Contrast ECF 12 ¶ 27, with Bell v. Southwell,

376 F.2d 659, 660–61 (5th Cir. 1967), Reddix v. Lucky, 252 F.2d 930, 934 (5th Cir. 1958), Mitchell v.

Wright, 154 F.2d 924, 925 (5th Cir. 1946), and Chapman v. King, 154 F.2d 460, 461 (5th Cir. 1946).

Indeed, the provision did not even exist until 1964, long after Plaintiffs’ main cases were decided. See

Civil Rights Act of 1964, Pub. L. No. 88-352, § 101(a), 78 Stat. 241. The 1957 legislative history

Plaintiffs cite is irrelevant for the same reason. See ECF 14 at 14 & n.3.

        Second, none of Plaintiffs’ cases considered whether there was a private cause of action. It

seems the issue was never raised, perhaps because each plaintiff had other claims that might have

supported the same relief. See Reddix, 252 F.2d at 933–34; Bell, 376 F.2d at 660; Mitchell, 154 F.2d at

925; Chapman, 154 F.2d at 461. “Questions which merely lurk in the record, neither brought to the

attention of the court nor ruled upon, are not to be considered as having been so decided as to

constitute precedents.” Cooper Indus., Inc. v. Aviall Servs., Inc., 543 U.S. 157, 170 (2004) (quotation


                                                     9
         Case 5:20-cv-00008-OLG Document 17 Filed 03/27/20 Page 10 of 16



omitted). Decisions that “never squarely addressed the issue,” but “at most assumed” an answer, are

not binding “by way of stare decisis.” Brecht v. Abrahamson, 507 U.S. 619, 631 (1993).

        Third, even if those cases were on point, they would no longer be binding. Sandoval refused to

“revert . . . to the understanding of private causes of action that held sway 40 years ago.” 532 U.S. at

287. This Court should decline the same invitation.2

        Plaintiffs’ string cite of out-of-circuit precedent does not include a single case holding that

Section 1971(b)(2)(A) created an implied private cause of action. See ECF 14 at 14–15.3

        The closest Plaintiffs get is Schwier v. Cox, which ruled that Section 1971 can be enforced through

Section 1983. See 340 F.3d 1284, 1297 (11th Cir. 2003). Whether Section 1971 “may be enforced

through § 1983 is a different inquiry than that involved in determining whether a private right of action

can be implied from” Section 1971(a)(2)(B). Gonzaga Univ. v. Doe, 536 U.S. 273, 283 (2002) (quotation

omitted). Here, Plaintiffs do not use Section 1983 to support their Section 1971 claim. Contrast ECF

12 ¶¶ 26–30 (not citing Section 1983 for Count I), with id. ¶¶ 31–44 (citing Section 1983 for Counts

II–IV); ECF 14 at 14–16 (not citing Section 1983). More than an accidental forfeiture, Plaintiffs’

decision was a strategic and intentional waiver. They should be held to it.4


2
  For the same reason, Plaintiffs’ suggestion that the Cort test still controls is incorrect. See ECF 14 at
14 n.2. “Many courts have explicitly recognized that the four-prong test in Cort has been overruled.”
Valencia v. Miss. Baptist Med. Ctr., Inc., 363 F. Supp. 2d 867, 875 n.7 (S.D. Miss. 2005). At the very least,
it has been “clarified” and “curtailed” in significant ways. Conservation Force v. Delta Air Lines, Inc., 190
F. Supp. 3d 606, 615 (N.D. Tex. 2016).
3
  Plaintiffs also argue Section 1971(a)(2)(B) “is nearly identical to § 601,” a statute found to create an
implied private cause of action in Cannon v. University of Chicago, 441 U.S. 677 (1979). Not so. Section
601 has “ ‘rights-creating’ language . . . . that focus[es] on . . . individuals protected.” Sandoval, 532 U.S.
at 288–89; see 42 U.S.C. § 2000d (“No person . . . shall . . . be subjected to discrimination . . . .”).
Section 1971(a)(2)(B), by contrast, “focus[es] on the person regulated.” Sandoval, 532 U.S. at 289; see
52 U.S.C. § 10101(a)(2)(B) (“No person acting under color of law shall . . . .”).
4
  Plaintiffs’ strategic choice was to forgo reliance on Section 1983 in order to respond to the Secretary’s
argument that sovereign immunity bars Count I. See ECF 13 at 14. Plaintiffs contend that sovereign
immunity has been abrogated. See ECF 14 at 16. That is wrong for the reasons explained below, but
for now, the point is that Plaintiffs would not be able to make that argument if they were relying on
Section 1983 to enforce Section 1971 because binding precedent establishes that Section 1983 does
not abrogate sovereign immunity. See Quern v. Jordan, 440 U.S. 332, 341 (1979). Thus, Plaintiffs made
                                                      10
         Case 5:20-cv-00008-OLG Document 17 Filed 03/27/20 Page 11 of 16



        In any event, Section 1983 would not allow a private plaintiff to enforce Section 1971(a)(2)(B).

Section 1971 does not create a federal right, see Gonzaga Univ., 536 U.S. at 290; ECF 13 at 12–14, and

it provides a detailed remedial scheme inconsistent with Section 1983 suits. See ECF 13 at 12, 14. For

example, procedural protections like the ability to request a three-judge district court in Section 1971

suits are not available under Section 1983. See 52 U.S.C. § 10101(g). “Courts should presume that

Congress intended that the enforcement mechanism provided in the statute be exclusive.” Alsbrook v.

City of Maumelle, 184 F.3d 999, 1011 (8th Cir. 1999) (en banc).

        Schwier’s contrary conclusion is not persuasive. First, Schwier focused on Section 1971’s

reference to “the right of any individual to vote,” 340 F.3d at 1296, without considering the argument

that a reference to a preexisting right is not “ ‘rights-creating’ language.” Sandoval, 532 U.S. at 288; see

ECF 13 at 13. Thus, Schwier is not precedent against the Secretary’s argument. See Cooper Indus., 543

U.S. at 170.

        Second, Schwier did not grapple with Sandoval, which it limited to a “see also” citation, and

emphasized legislative history. See 340 F.3d at 1295–96. But as Judge Lynn has explained, Sandoval

requires that “[l]egislative history and contemporaneous legal context [be] eschewed in favor of plain-

language interpretation.” Conservation Force v. Delta Air Lines, Inc., 190 F. Supp. 3d 606, 615 (N.D. Tex.

2016), aff’d, 682 F. App’x 310, 311 (5th Cir. 2017) (per curiam) (affirming “[e]ssentially for the reasons

stated in the district court’s comprehensive and well-reasoned opinion”).

        Third, Schwier relies on the repudiated reasoning from Allen v. State Bd. of Elections, 393 U.S. 544

(1969). See Schwier, 340 F.3d at 1294; ECF 14 at 15. Allen exemplifies the methodology the Supreme

Court has abandoned in favor of “a far more cautious course before finding implied causes of action.”

Ziglar v. Abbasi, 137 S. Ct. 1843, 1855 (2017), which is why Westlaw displays Allen with a red flag

signifying its “[a]brogation.” Allen, 393 U.S. 544.


the calculated decision not to rely on Section 1983 for their Section 1971 claim.
                                                      11
        Case 5:20-cv-00008-OLG Document 17 Filed 03/27/20 Page 12 of 16



        Fourth, Schwier misunderstands the history of Section 1971(a)(2)(B). That provision was part

of the Civil Rights Act of 1964. See Civil Rights Act of 1964, § 101(a), 78 Stat. 241. Thus, it is not true

that “plaintiffs could and did enforce” that provision “from the enactment of § 1983 in 1871 until

1957.” Schwier, 340 F.3d at 1295. Nor is it accurate to characterize Section 1971(a)(2)(B) as part of the

Voting Rights Act, which was not enacted until 1965. But see ECF 14 at 16 (relying on Schwier’s

treatment of “Section 1971 as part of the Voting Rights Act”); Schwier, 340 F.3d at 1294–97.5

        Finally, even if Section 1971(a)(2)(B) created a private cause of action, it would belong to

voters, not artificial entities like Plaintiffs. As the Secretary previously explained, Plaintiffs lack

statutory or prudential standing. See ECF 13 at 14. Without explanation, Plaintiffs assert that statutory

standing does not “appl[y] to a private action under Section 1971.” ECF 14 at 16. That does not make

sense. To the extent Section 1971 implicitly creates a private cause of action, the court should

determine to whom Congress gave that cause of action. If it was given to voters, rather than political

entities, then Plaintiffs lack statutory standing. And even if it were a question of prudence, rather than

statutory interpretation, Plaintiffs have not satisfied the prudential requirements. See ECF 13 at 12.

        Also, sovereign immunity bars any claim under Section 1971(a)(2)(B) against the State,

including the Secretary in her official capacity. See ECF 13 at 14. Plaintiffs do not dispute the

Secretary’s argument that Ex parte Young does not apply. Instead, they argue that sovereign immunity

has been abrogated. See ECF 14 at 16. This supposed implied private cause of action does not clearly

abrogate sovereign immunity. Plaintiffs make the same “fatal logical leap” that the Fifth Circuit


5
 Plaintiffs’ other citations are no more helpful. See ECF 14 at 14–15. A district court “bound to apply
Schwier” provides no additional authority. Common Cause/Ga. v. Billups, 406 F. Supp. 2d 1326, 1371
(N.D. Ga. 2005). A case in which the “Defendants d[id] not dispute” the existence of a private right
of action under a different provision does not establish a private right of action under Section
1971(a)(2)(B). Delegates to Republican Nat’l Convention v. RNC, No. 8:12-cv-00927, 2012 WL 3239903, at
*5 (C.D. Cal. Aug. 7, 2012). And dicta discussing Schwier from a non–Article III court considering a
different statutory provision is not persuasive. See Davis v. Commonwealth Election Comm’n, No. 1-14-cv-
00002, 2014 WL 2111065, at *25 (D. N. Mar. I. May 20, 2014) (denying relief under Section
1971(a)(2)(A)), aff’d 844 F.3d 1087, 1095 (9th Cir. 2016).
                                                    12
         Case 5:20-cv-00008-OLG Document 17 Filed 03/27/20 Page 13 of 16



rejected in Ysleta Del Sur Pueblo v. Laney, 199 F.3d 281, 287 (5th Cir. 2000). Because Section 1971 applies

primarily to local officials, who do not enjoy sovereign immunity, there is no reason to think that a

supposed intent to create a private cause of action would also signify an intent to abrogate sovereign

immunity. “The statute could easily be determined to provide [plaintiffs] an implied private cause of

action against any party other than a state while reserving for the United States a cause of action . . .

against any party, including a state.” Id.

        The Fifth Circuit’s holding in OCA-Greater Houston does not apply. It considered only the

Voting Rights Act of 1965, not this provision, a part of the Civil Rights Act of 1964. (To the extent

OCA-Greater Houston applies, the Secretary preserves the argument it was wrongly decided.) Section

1971(a)(2)(B) does not “unequivocally express” a congressional “intent to abrogate [sovereign]

immunity.” Ysleta, 199 F.3d at 286. It does not mention States. Cf. Fitzpatrick v. Bitzer, 427 U.S. 445,

449 n.2, 453 n.9 (1976) (finding a different provision of the Civil Rights Act abrogated immunity

because it was later amended to clearly cover States). Moreover, Section 1971(a)(2)(B) was meant to

be enforced by the Attorney General, against whom sovereign immunity is not a defense. See Alden v.

Maine, 527 U.S. 706, 755–56 (1999). Plaintiffs cite no cases suggesting otherwise.

        Moreover, abrogation through Section 1971(a)(2)(B) would not be congruent and proportional

to “any pattern or practice of unconstitutional conduct.” City of Boerne v. Flores, 521 U.S. 507, 534

(1997); see Allen v. Cooper, No. 18-877, 2020 WL 1325815, at *6 (U.S. Mar. 23, 2020). Section 1971

covers far more than constitutional violations because it is tied to “State law,” not the Equal Protection

Clause. 52 U.S.C. § 10101(a)(2)(B). Congress considered evidence that local officials unequally applied

registration requirement to disenfranchise African-Americans. See, e.g., H.R. REP. NO. 88-914, 1964

U.S.C.C.A.N. 2391, 2394, 2490 (1963). For abrogation, “[i]t would make no sense to consider

constitutional violations” by local officials “when only the States are the beneficiaries of the Eleventh

Amendment.” Bd. of Trs. of Univ. of Ala. v. Garrett, 531 U.S. 356, 369 (2001). And evidence of bad-faith,


                                                    13
         Case 5:20-cv-00008-OLG Document 17 Filed 03/27/20 Page 14 of 16



unequal application of the law does not justify abrogation for neutral interpretations of state law that

are applied equally to everyone See City of Boerne, 521 U.S. at 529–35. Here, there are no allegations of

racial discrimination or bad-faith, inconsistent application of Section 13.002.

IV.     Section 13.002 Is Constitutional

        The requirement that registrants sign their registration applications imposes neither a serious

burden under Anderson-Burdick nor a threat of disenfranchisement. ECF 13 at 15–17; see Voting for Am.,

Inc. v. Steen, 732 F.3d 382, 387 (5th Cir. 2013). Plaintiffs’ Count III should be dismissed.

        Plaintiffs’ suggestion that the signature requirement will have a more significant impact on

certain voters is wrong for three reasons. First, Plaintiffs continue to “conflate the burden of complying

and the consequence of not complying.” ECF 13 at 16. Second, even the consequence of not complying is

simply having to submit a new application, not automatic ineligibility to vote. See id. at 15–16. Plaintiffs

suggest “the applicant’s ability to re-register in time to vote is in jeopardy,” ECF 14 at 17, but

applicants are given ten days to submit a new application and have it be considered timely. See Tex.

Elec. Code § 13.073(c). Third, “what [Plaintiffs] view as the law’s several light and heavy burdens are

no more than the different impacts of the single burden that the law uniformly imposes on all voters.”

Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 205 (2008) (Scalia, J., concurring in the judgment).

The Supreme Court has always analyzed “the magnitude of burdens . . . categorically and [has] not

consider[ed] the peculiar circumstances of individual voters or candidates.” Id. at 206.

        Plaintiffs’ response does not undermine the State’s weighty interests. Plaintiffs point to

testimony in another case that a Secretary of State employee “d[id]n’t know” what “the ink signature

on the DPS’s physical forms [was] used for as far as voter registration.” Stringer v. Pablos, 320 F. Supp.

3d 862, 873 (W.D. Tex. 2018), rev’d and remanded sub nom. Stringer v. Whitley, 942 F.3d 715 (5th Cir. 2019).

That does not establish such signatures are useless “for any purpose.” ECF 14 at 17. Having physical

signatures on file has obvious benefits for later investigations and prosecutions. See ECF 13 at 16. And


                                                    14
         Case 5:20-cv-00008-OLG Document 17 Filed 03/27/20 Page 15 of 16



contrary to Plaintiffs’ assertion, the State’s interest in solemnity is protected by both physical signatures

in ink and physical signatures made in front of law enforcement officers at a DPS location.

        Plaintiffs’ equal protection claim (Count II) is not plausible. See ECF 13 at 17–18. Plaintiffs

misunderstand their burden at the pleading stage: They must plausibly allege local officials will engage

in arbitrary enforcement. “A formulaic recitation of the elements of a cause of action will not do.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Plaintiffs’ fact-free assertions “are conclusory and not

entitled to be assumed true.” Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009). Here, “the well-pleaded facts

do not permit the court to infer more than the mere possibility of misconduct.” Id. at 679.

        Plaintiffs cannot repackage their now-abandoned state-law claim into a substantive due

process claim (Count IV). See ECF 13 at 18–20. Plaintiffs’ reliance on Duncan v. Poythress. 657 F.2d 691

(5th Cir. Unit B Sept. 28, 1981), is misplaced. As the Secretary previously explained, later binding

precedent has narrowed the concept of substantive due process and makes clear that Duncan cannot

apply here. Plaintiffs do not respond to any of those cases. They even ignore the Fifth Circuit’s

rejection of a due process voting claim based on signatures. See Welch v. McKenzie, 765 F.2d 1311, 1317

(5th Cir. 1985). Disregarding all post-Duncan Fifth Circuit precedent, Plaintiffs rely on distinguishable

out-of-circuit precedent. Perhaps a threat to “the voting system at large, ” Curling v. Raffensperger, 403

F. Supp. 3d 1311, 1341 (N.D. Ga. 2019), or disenfranchisement affecting 10,000 voters in one city

alone, see League of Women Voters of Ohio v. Brunner, 548 F.3d 463, 478 (6th Cir. 2008), is analogous to

the “total abrogation of a statutorily-mandated special election” in Duncan. Welch, 765 F.3d at 1317.

Having to physically sign an application does not rise to the same level of constitutional significance.6

                                              CONCLUSION

        The Secretary respectfully requests that the Court dismiss Plaintiffs’ claims.


6
 Briscoe v. Kusper, which considered a defendant’s failure to “announc[e] in advance [a] change in
policy,” is irrelevant. 435 F.2d 1046, 1055 (7th Cir. 1970). Here, Plaintiffs seek prospective relief only,
and they do not argue the signature requirement has been insufficiently announced for future elections.
                                                     15
        Case 5:20-cv-00008-OLG Document 17 Filed 03/27/20 Page 16 of 16




Date: March 27, 2020                                  Respectfully submitted.

KEN PAXTON                                            /s/ Patrick K. Sweeten
Attorney General of Texas                             PATRICK K. SWEETEN
                                                      Associate Deputy for Special Litigation
JEFFREY C. MATEER
First Assistant Attorney General                      WILLIAM T. THOMPSON
                                                      Special Counsel for Civil Litigation
RYAN L. BANGERT
Deputy Attorney General for Legal Counsel             CORY A. SCANLON
                                                      Assistant Attorney General

                                                      OFFICE OF THE ATTORNEY GENERAL
                                                      P.O. Box 12548 (MC-076)
                                                      Austin, Texas 78711-2548
                                                      Tel.: (512) 936-1414
                                                      Fax: (512) 936-0545
                                                      patrick.sweeten@oag.texas.gov
                                                      will.thompson@oag.texas.gov
                                                      cory.scanlon@oag.texas.gov

                                                      COUNSEL    FOR   THE TEXAS SECRETARY        OF
                                                      STATE



                                        CERTIFICATE OF SERVICE

       I certify that a true and accurate copy of the foregoing document was filed electronically (via

CM/ECF) on March 27, 2020, and that all counsel of record were served by CM/ECF.

                                                       /s/ Patrick K. Sweeten
                                                       PATRICK K. SWEETEN




                                                 16
